UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53704 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Commerce Boulevard, Loveland, Ohio45140 (Address of principal executive offices) (Zip Code) 513-297-3640 Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value per share (Class) (Outstanding at November 9, 2011) 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements AMP Holding Inc. (A Development Stage Company) Balance Sheets September 30, 2011 and December 31, 2010 Assets September 30, (Unaudited) December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory - Prepaid expenses and deposits Property, plant and equipment: Software Equipment Vehicles and prototypes Less accumulated depreciation $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related parties Customer deposits Shareholder advances Current portion of long term debt Long-term debt Commitments and contingencies - - Stockholders' equity (deficit): Series A preferred stock, par value of $.001 per share 75,000,000 shares shares authorized, 0 shares issued and outstanding at September 30, 2011 and 9,000 shares issued and outstanding at December 31, 2010 - 9 Common stock, par value of $.001 per share 250,000,000 shares authorized, 37,334,041 shares issued and outstanding at September 30, 2011 and 27,712,401 shares issued and outstanding at December 31, 2010 Additional paid in capital Stock based compensation Accumulated deficit during the development stage ) $ $ See accompanying notes to financial statements. 3 AMP Holding Inc. (A Development Stage Company) Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 and for the Period From Inception, February 20, 2007 to September 30, 2011 Since Date of Inception, Three Months Ended Nine Months Ended February 20, September 30, (Unaudited) September 30, (Unaudited) September 30, (Unaudited) September 30, (Unaudited) 2007 to September 30, (Unaudited) Sales $
